DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-7, drawn to the apparatus & For Species Election I, A (Fig. 5); Species Election II, A (electrodes disposed in each spaced apart end of the channel); Species Election III, B (the slot); Species Election IV, A (change in impedance detected when a red blood cell passes through the electric field) in the reply filed on 01/03/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The claims that read on this Election of Invention and Election of Species are claims 1-4, 6 & 7 & claim 5 is withdrawn (Species II).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-4 & 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sait M. A. et al. (US 2018/0003614, see PCT filed 06/29/2015).
Regarding claim 1, Sait M. A. et al. teach:
1. An apparatus comprising: 
a substrate (1022); 
a slot (1162) defined in the substrate to facilitate entry of a blood sample (¶ 0026+); 
a chamber (1164) defined in the substrate adjacent to the slot (see Figs. 9A, 11 & 13 for example); 
a microfluidic path (e.g., narrowing portion, throat or constriction 1140) providing a fluid connection from the slot (1162) to the chamber (see Fig. 13 for example), the microfluidic path (1140) including: 
a channel (i.e., channel of 1140) having spaced apart ends, the channel having a substantially constant width and height between the spaced apart ends thereof (see Figs. 13, 14 & ¶ 0075 for example); 
an inlet (i.e., upstream of 1140) disposed at one end of the channel adjacent the slot (1162), the inlet having curved shaped edges extending from the slot to an interior of the channel to form a funnel shaped inlet (see Fig. 13 for example) capable of facilitating flow of the blood sample into the channel (¶ 0026+); and 
an outlet (i.e., downstream of 1140) disposed at the other end of the channel (see Figs. 13 & 14 for example). 
With regard to limitations in claims 1, 3, 4 & 7 (e.g., “… to collect red blood cells from the blood sample”, “… to apply an electric field, wherein the electric field is applied between the electrodes in the microfluidic path”, “… an electric field is applied between the electrodes to detect when a red blood cell passes through the electric field”, etc.), these claim limitations are considered process or intended use limitations, which do not further delineate the structure of the claimed apparatus from that of the prior art.  Since these claims are drawn to an apparatus statutory class of invention, it is the structural limitations of the apparatus, as recited in the claims, which are considered in determining the patentability of the apparatus itself. These recited process or intended use limitations are accorded no patentable weight to an apparatus. Process limitations do not add patentability to a structure, which is not distinguished from the prior art. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987) (see MPEP § 2114).  

2. The apparatus of claim 1, wherein the outlet includes curved edges extending from the other end of the channel to the chamber to form a funnel shaped outlet (see Fig. 13 for example) capable of facilitating flow of the blood sample into the chamber. 
3. The apparatus of claim 1 further comprising electrodes (1141, 1145) disposed in the microfluidic path (1140) capable of applying an electric field, wherein the electric field is applied between the electrodes in the microfluidic path (see Fig. 16 & ¶ 0076). 
4. The apparatus of claim 3, wherein an electrode is disposed in each spaced apart end of the channel (see Fig. 14 for example), capable of applying an electric field to detect a cell passing through the electric field (¶ 0076). 
7. The apparatus of claim 1, wherein the chamber includes vents (1023) capable of facilitating evaporation of a fluid from the chamber (¶ 0063). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sait M. A. et al. (US 2018/0003614, see PCT filed 06/29/2015) in view of Killard et al. (US 2012/0107851).
Regarding claim 6, Sait M. A. et al. teach a blood interacting reagent (1025 ¶ 0060).  However, the reference does not explicitly teach the apparatus of claim 1 further comprising freeze-dried coagulation-initializing tissue factor disposed in the slot.
Killard et al. teach an apparatus comprising a dried coagulation-initializing tissue factor (e.g., Dade Innovin ¶ 0271) disposed in a slot (e.g., test channel, ¶ 0074) to test and control coagulation (throughout the reference). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Sait M. A. et al. with a coagulation initializing tissue factor onto the surface, as taught by Killard et al. to test and control coagulation (Killard et al. throughout the reference).  The Court stated that if a technique has been used to improve one Id. at ___, 82 USPQ2d at 1396.  
Regarding limitation “freeze-dried”, which is directed to a method of making the dried coagulation-initializing tissue factor, it is noted that said limitation is given little patentable weight in the product claim.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.), see MPEP 2113 and 2114.  Therefore, since the coagulation-initializing tissue factor as recited in claim 6 is the same as the coagulation-initializing tissue factor disclosed by Killard et al., as set forth above, the claim is unpatentable.  In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798